DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 14-31 are examined herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a beverage wherein the ingredients are all found in nature, without significantly more. 
The claim(s) recite(s) a soft drink comprising: water containing CO2 and an herb dissolved of suspended therein. 
This judicial exception is not integrated into a practical application because:
the water containing CO2 is found in nature, including in carbonate springs; and
herbs (i.e. any seed-bearing plant that does not have a woody stem and dies down to the ground after flowering) are also found in nature, including in areas adjoining natural carbonated water springs, 
which provides a reasonable expectation that the composition as a whole could even be found is nature.



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only requires ingredients found in nature.
Since all of the ingredients presented in this composition encompass naturally occurring ingredients, they cannot have markedly different characteristics
from how they exists in nature.  Association for Molecular Pathology v. Myriad Genetics, 133 S. Ct. 2107, 2116 (2013) (naturally occurring things are “products of nature” which cannot be patented). Thus, the claims are directed to at least one exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claims 18-22 recite” “the herb is dissolved in a concentration of … of 3CO2-containing water, which is indefinite because it is unclear as to how “CO2-containing water” pertains to the amount of the herb in the claimed soft drink, is the amount of the herb based on the amount of CO2-containing water verses in the composition as a whole, or something else?  Also it is unclear as to what the claim of “of CO2-containing water” is towards, the water containing 3CO2 as presented in the base claim, another fraction of CO2-containing water or something else. Claims 27-29 have similar problems.

With regard to the prior art, the term/phrase "of 3CO2-containing water" encompasses an amount in the composition as a whole and/or the water containing 3CO2.

Claim - 4 -31392AM01.WPDAtty's 31392Pat. App. 16/336,66626 requires that the composition further 2comprise: “3an additive comprised of fruits, aromas, or foodstuffs” which is indefinite because foodstuffs encompasses anything edible, which is so broad that the meets and bound of such a limitation are unclear.  

Claim 30 recites the “CO2-containing water is tap water, soda water, or natural 3mineral water”, however:
“tap water”, in not something treated with CO2, therefore it is unclear as to what this is referring to;

“soda water” is another phrase for carbonated water, therefore it is unclear as to how this further limits the claim; and 
“natural 3mineral water” comprises the term “natural” which is indefinite because nature, by definition, means:  not made or caused by humankind, however, given a component is for use in a composition its availability has to be caused by humankind, and therefore it is unclear as to how it is “natural”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-24 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims Claim 23 recites “1 2the herb is dissolved in ground form in the CO2-containing water”, however, since the herb is dissolved, the claim of the herb being in ground form prior to being dissolved fails to further limits the claim because the patentability of a composition is based on the ingredients in the composition including any properties they impart to the chemical or physical structure of the composition as a whole, not the method of manufacture, and not the ingredients prior to their use in the composition as a whole, only the ingredients as they exist in the composition. 

Claim 24 similarly recites “12the herb is added as a dissolved extract to the CO2-containing 3water”, which also fails to further limit the claim.  

Claim 26 recites “aromas”, by definition, are odors rising from something, or the smell lingering in the air from something, they are not a part of a liquid composition, however, part of the air around the liquid, therefore this fails to further limit the claim beverage.

Applicant may cancel the above claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 26 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiki.
Wiki: Wikipedia: Almdudler, published online at least by April 20, 2015 at: https://web.archive.org/web/20150420032949/https://en.wikipedia.org/wiki/Almdudler

Independent claim 14
Wiki teaches about Almdudler, a carbonated beverage (i.e. soft drink) comprising: 
water, from fruit juice;
as a carbonate beverage comprises C02; and
is flavored with herbs (i.e. herbs dissolved or suspended in the beverage/water) (see the short article).  

Dependent claims
As for claim - 4 -31392AM01.WPDAtty's 31392Pat. App. 16/336,66626, Wiki teaches the use of fruit juice, wherein the non-water portion includes 23an additive comprised of fruits/foodstuff.  



As for claim 130, Wiki teaches the product is in the category of sodas, meaning the water therein is soda water (i.e. carbonated).
, as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wiki, as applied to claims 14, 26 and 30 above, further in view of Wieland (4,173,178).
Wiki does not discuss the amount of CO2 in the beverage.
Wieland also teaches about carbonated beverages and teaches that up to 112 g/L are applied (3, 38+; 3, 55+), which encompasses:
a 2CO2 content of up to 10 g/l (1 wt%), as in claim 15; and 
a 2CO2 content of 1below 250 mg/l (0.025 wt%), as in claim 16.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify carbonated beverages, as Wiki, to include the use of: a 2CO2 content of up to 10 g/l (1 wt%), as in claim 15; and a 2CO2 content of 1below 250 mg/l (0.025 wt%), as in claim 16, because Wieland illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including carbonated beverages (see 

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else .

Claims 17-25 and 27-29, are rejected under 35 U.S.C. 103 as being unpatentable over Wiki, as applied to claims 14, 26 and 30 above, further in view of Moore (5,433,830) and Wiki2.
Wiki2: Wikipedia 2: Vanilla extract; published online at least by Jan. 10, 2015 at: https://web.archive.org/web/20150110033809/https://en.wikipedia.org/wiki/Vanilla_extract.


As for claims 17-23, Wiki does not discuss the amount of herb in the beverage or that it is dissolved.
Moore also teaches about beverages (ab.), comprising herbs (6, 1+), CO2 (9, 9+) and fruit juice (6, 14+), and further provides that 2the herb is a flavoring that includes extracts, including vanilla (6, 1+) in amounts of about 0.001 to 10 wt% (6, 9+), which encompasses the claim of:
no more than 80 g/l (8 wt%), as in claim 17;
no more than 10 g/l (1 wt%), as in claim 18;
of at least 1 g/l (0.1 wt%), as in claim 19;
at least 2 g/l (0.2 wt%), as in claim 20;
0.1 g to 20 g/l (0.01 to 2 wt%), as claim 21; and 
0.1 g to 10 g/l (0.01 to 1 wt%), as in claim 22.



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify beverages comprising herbs, CO2 and fruit juice, as Wiki, to include that the herb is dissolved in the beverage, in an amount of: 
no more than 80 g/l (8 wt%), as in claim 17;
no more than 10 g/l (1 wt%), as in claim 18;
of at least 1 g/l (0.1 wt%), as in claim 19;
at least 2 g/l (0.2 wt%), as in claim 20;
0.1 g to 20 g/l (0.01 to 2 wt%), as claim 21; and 
0.1 g to 10 g/l (0.01 to 1 wt%), as in claim 22; as claimed, 
because the combination of Moore and Wiki2 illustrates that the art finds encompassing amounts of water soluble herbs to be suitable for similar intended uses, including beverages comprising herbs, CO2 and fruit juice (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.





As for claim 24, and the additive being added, this makes no patentable distinction over the composition taught above.

As for claim 125, the modified teaching, in Moore, provides the use of the specifically claimed type of herb vanilla, as discussed above.

As for claims 27-28, and the additive being added, this makes no patentable distinction over the composition taught above.
The modified teaching, in Moore, is open to any form of additive, solid, as in claim 28, or liquid as in claim 28, by teaching that the amount of the flavoring used depends on the form of the flavor additive used (6, 1+).
The teaching of the use of the form of the flavor additive encompasses both solid and liquid forms, because in this specific case the various permutations of types of structures of food flavor additives are so small (solid or liquid) that the teaching is as comprehensive and fully as if it had written the name of each permutation. 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making beverages with forms of flavor additives, as the modified teaching above, to include the specifically claimed type: solid or liquid, because in this specific case the various permutations of types of forms of flavor additives in the generic are so small (solid or liquid) that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4

As for the amount of the additive, the modified teaching, in Moore, provides 0.001 to 10 wt% of flavor additives, which encompasses the claim of:
from 0 to 35 g/l (0 to 0.5 wt%), as in claim 27;
from 0 to 800 ml/l (0 to 0.08 wt%), as in claim 28; and
from 0 to 200 ml/l (0 to 0.02), as in claim 29.





Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wiki, as applied to claims 14, 26 and 30 above, further in view of DF.
DF: DrinkFridge.com: The Perfect Serving Temperatures for Your Favorite Drinks; published online at least by March 04, 2017 at: https://web.archive.org/web/20170304222214/https://www.drinkfridge.com/serving-temperatures-favorite-drinks/

As for claim 131, Wiki illustrates that the soft drink is bottled, and teaches it is distributed to at least countries, which imparts it is ready-to-drink.
Wiki does not discuss the serving temperature of the drink.
DF also teaches about carbonated beverages, and further provides a serving temperature of around 40 degrees, with examples of 42 and 38 degrees (see The Perfect Temperature for your Favorite Chilled Drink), which encompass a cooled ready to drink temperature of between 5 and 15 °C (i.e. between 41 and 59 °F).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making carbonated beverages, as the modified teaching above, to include that they are cooled, as claimed, because DF illustrates that the art finds cooling is suitable for similar intended uses, including carbonated beverages (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/            Primary Examiner, Art Unit 1793